Citation Nr: 1108578	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-06 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO granted service connection and assigned an initial noncompensable (0 percent) rating for bilateral hearing loss, effective April 22, 2005.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for bilateral hearing loss, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In May 2009, the Board remanded the case to afford the Veteran a requested videoconference hearing.  In July 2009, VA notified the Veteran that he was scheduled for a Travel Board hearing in September 2009.  The Veteran failed to report for that hearing.  He did not provide good cause for his failure to appear, nor did he request that the hearing be rescheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2010).  

In October 2009, the Board again remanded the claim on appeal for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

In the October 2009 remand, the Board instructed that the Veteran should be afforded a VA audiology examination to determine the severity of his hearing loss.  The Board further instructed that the examination should be conducted following the protocol in VA's Disability Examination Worksheet for VA Audio Examination, revised on October 10, 2008.  The Board notes that the October 2008 revision reinstated the requirement for the audiologist to comment on the effects of the condition on occupational functioning and daily activities, as a result of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  See Updated Audio Compensation and Pension Examination Worksheet, Fast Letter 08-33 (Dep't of Veterans Affairs, Oct. 10, 2008).  The pertinent worksheet was again revised on February 17, 2010.  See Revised Audio AMIE Worksheet, Fast Letter 10-06 (Dep't of Veterans Affairs, February 17, 2010).  The changes to the worksheet included expanded information about performance intensity function and added information about when performance intensity function is needed and how it is described.

The Examination Worksheet, as revised February 17, 2010, states that the examiner should comment on the Veteran's chief complaint and the effects of the condition on occupational functioning and daily activities.  Regarding speech recognition testing, the Examination Worksheet, as revised February 17, 2010, states that maximum speech recognition will be reported with the 50 word VA approved recording of the Maryland CNC test.  The starting presentation level will be 40 dB re SRT.  If necessary, the starting level will be adjusted upward to obtain a level at least 5 dB above the threshold at 2000 Hz, if not above the patient's tolerance level.  When speech recognition is 92 percent or less, a performance intensity function must be obtained.  The worksheet provides detailed procedures for obtaining a modified performance-intensity function.  

The Veteran was afforded a VA audio examination in November 2010.  He described hearing difficulties for at least the past 15 to 20 years.  His main complaint was difficulty hearing in the presence of background noise, and he added that he felt his left ear was worse than the right.  Pure tone audiometry testing was performed and speech recognition scores on the Maryland CNC Word List were reported, with a score of 96 in the right ear and 84 in the left ear.  The audiologist commented that pure tone test results revealed normal hearing through 1000 Hertz sloping to a moderately severe high frequency sensorineural hearing loss for the right ear and sloping to a severe high frequency sensorineural hearing loss for the left ear.  Speech reception thresholds were described as in agreement with pure tone test results, and word recognition scores were described as excellent for the right ear and fair for the left ear.  

In his January 2011 In formal Hearing Presentation (IHP), the Veteran's representative argued that the November 2010 VA examination was inadequate in that the examiner did not state how hearing loss affected the Veteran's daily activities and did not fully comply with the provisions of Fast Letter 10-06.  In this regard, the Veteran's representative argued that, since the speech recognition score was less than 92 percent in one ear, a performance intensity function was required, although it did not appear that one was conducted.  

The Board notes that the October 2010 VA examination request included a copy of the Audio Examination Worksheet, as revised February 17, 2010; however, the audiologist did not indicate that performance intensity function was performed (despite a speech recognition score less than 92 percent in the left ear).  Moreover, while the examiner commented that the Veteran's main complaint was difficulty hearing in the presence of background noise, there is no indication that the examiner asked the Veteran to discuss the effects of his hearing loss disability on occupational functioning and daily activities.  

Because VA undertook to provide a VA examination to evaluate service-connected hearing loss, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, the Board finds that a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated the Veteran for hearing loss, since September 2010.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be scheduled for a VA audio examination, to evaluate bilateral hearing loss.  Prior to the examination, the claims folder and a copy of this remand must be made available to the audiologist for review of the case.  

The examination must be conducted following the protocol in VA's Disability Examination Worksheet Audio Examination (revised on February 17, 2010).  The examination must respond to the instructions contained therein.  In particular, the audiologist should include a description of the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  If speech recognition scores are below 92 percent in either ear, the audiologist should obtain a Modified Performance Intensity Function, and should clearly state that such was accomplished.  

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

